Citation Nr: 1031747	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability variously diagnosed and claimed as bipolar disorder 
and attention deficit disorder (ADD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lung disability, 
claimed as shortness of breath, and claimed as a residual of 
asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from December 1987 to June 1988; 
September 1990 to September 1993; February 1996 to August 1998; 
and from September 1998 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  That rating decision, in part, denied service connection 
for the disabilities indicated above.  

In March 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

The Veteran has diagnoses of various psychiatric disabilities.  
The RO has addressed the Veteran's claims for service connection 
for these disabilities separately.  Claims for service connection 
for psychiatric disabilities may encompass claims for service 
connection for all diagnosed psychiatric disabilities. Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
consolidated recharacterized that issue.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was 
diagnosed and treated for psychiatric disorders to include 
bipolar disorder and attention deficit disorder.  

2.  Post-service records reveal that the Veteran continues to be 
treated for psychiatric disabilities variously diagnosed as 
attention deficit disorder; bipolar disorder; posttraumatic 
stress disorder (PTSD); anxiety disorder; and, mood disorder.

3.  The evidence of record establishes a continuity of 
symptomatology of psychiatric symptoms dating from service until 
the present.  

4.  There is no evidence of a current hearing loss disability.  

5.  Service treatment records do not reveal any complaints, 
findings, or diagnosis of any respiratory disorder during active 
service.

6.  There is no evidence of a current lung disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disability, variously diagnosed and claimed as bipolar disorder 
and attention deficit disorder, have been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).  

3.  The criteria for service connection for a lung disability are 
not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter 
dated July 2008.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence, and 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has obtained service treatment records, service personnel 
records, and VA treatment records.  The Veteran has been accorded 
Compensation and Pension examinations.  VA has also assisted the 
appellant in obtaining evidence, and afforded him the opportunity 
to present written statements, evidence, and hearing testimony.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Psychiatric Disability

The Veteran claims service connection for a psychiatric 
disability.  He has asserted the claim in different ways by 
indicating specific psychiatric diagnoses such as bipolar 
disorder, depression, ADD, and PTSD.  The RO had addressed these 
claims individually, addressing each specific disability 
separately and denying service connection in each instance.  
Recent case law holds that claims for service connection for 
psychiatric disabilities, may encompass claims for service 
connection for all diagnosed psychiatric disabilities. Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
rephrased the issue as a single issue of entitlement to service 
connection for a psychiatric disability.

The Veteran's service treatment records clearly establish that he 
received psychiatric treatment near the end of his military 
career.  An October 2003 record indicates diagnoses of ADD and 
cyclothymia (mood swings).  A January 2007 service treatment 
record indicated a diagnosis of bipolar disorder and attention 
deficit hyperactive disorder (ADHD) of primarily the inattentive 
type.  

The Veteran separated from service in October 2007.  A December 
2007 VA treatment record reveals a diagnosis of mood and 
attention disorder.  A February 2008 treatment record also 
contains the same diagnosis.  

In October 2008, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The examiner noted the 
in-service diagnoses above.  The examiner rendered a diagnosis of 
PTSD based upon the Veteran's report of unverified non-combat 
stressors.

A private treatment record dated December 2008 contains a 
diagnosis of ADD accompanied by bipolar disorder.  A VA treatment 
record dated September 2009 indicates diagnoses of mood disorder 
and anxiety disorder.  

The evidence of record establishes that the Veteran has been 
treated for psychiatric symptoms which were first identified 
during active service until the present.  These symptoms have 
received various diagnoses including bipolar disorder, ADD, mood 
disorder, anxiety disorder, and cyclothymia.  Review of the 
record reveals that the predominant symptoms are related to 
bipolar disorder and ADD.  The medical evidence of record 
establishes a clear continuity of symptomatology of the Veteran's 
psychiatric disorders from service until the present.  
Accordingly, service connection for a psychiatric disability, 
variously diagnosed and claimed as bipolar disorder and ADD, is 
warranted.  

B.  Hearing Loss

The Veteran claims entitlement to service connection for hearing 
loss.  He claims that exposure to noise during active service has 
resulted in a hearing loss disability.  The Veteran had almost 20 
years of active military service.  His military occupational 
specialty was as a wheeled vehicle mechanic.  Accordingly, the 
Board accepts the Veteran's accounts of being exposed to noise 
during active service.  

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from 0 to 20 dB, with higher 
threshold levels indicating a degree of hearing loss.  See, 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).  Review of the 
Veteran's service treatment records does reveal that he had some 
hearing loss within this definition during active service.  This 
is most clearly evident on his June 2007 separation examination 
report which shows the most severe hearing loss of record in the 
service treatment records.  The June 2007 service department 
examination report includes an audiological evaluation.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
15
LEFT
10
15
15
25
35

The puretone thresholds, in decibels, at 6,000 Hertz were 20 in 
the right ear and 35 in the left ear.  These results show some 
degree of hearing loss within the definition of Hensley v. Brown 
5 Vet. App. 155, 157 (1993).  However, these test results do not 
reveal the presence of a current hearing loss disability within 
the criteria set forth at 38 C.F.R. § 3.385. 

In November 2008, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
10
LEFT
20
20
25
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

The Veteran had noise exposure during service.  Service treatment 
records show some hearing loss during service as defined by 
Hensley.  However there is no medical evidence showing a current 
hearing loss disability within the criteria established at set 
forth at 38 C.F.R. § 3.385.  Simply put, the Veteran does not 
have a current hearing loss disability.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for 
service connection for hearing loss.  There is no doubt to be 
resolved and service connection is not warranted.  

C.  Lung Disability

The Veteran claims entitlement to service connection for a lung 
disability.  He claims that he has shortness of breath (dyspnea) 
which is the result of exposure to asbestos during active 
service.  He asserts exposure to asbestos during his duties as a 
mechanic in service.  

Again, the Veteran had almost 20 years of active military 
service.  His military occupational specialty was as a wheeled 
vehicle mechanic.  The RO has not done detailed development with 
respect to the Veteran's allegations of asbestos exposure during 
service.  Based on the Veteran's military specialty, the Board 
will assume for the purposes of this decision that the Veteran 
did have some degree of exposure to asbestos in his duties as a 
mechanic during active service.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service. Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

The Board notes that service connection has been established for 
sleep apnea.  However, the Veteran's claim for service connection 
for a lung disability is distinctly separate from this other 
respiratory disability.  

Review of the Veteran's service treatment records does not reveal 
any complaints of, or treatment for, any lung disability or 
complaints of shortness of breath.  

In October 2008 a VA Compensation and Pension examination of the 
Veteran was conducted.  The Veteran denied complaints of 
shortness of breath.  Chest x-ray examination was conducted with 
a specific history of possible asbestos exposure being noted.  
The findings were essentially normal and the impression was "no 
evidence of prior asbestos exposure." 

There is no evidence in any of the post-service medical records 
that the Veteran is being treated for a lung disability, or 
shortness of breath.  A private chest x-ray examination report 
dated December 2009, shows merely "decreased lung volumes likely 
due to poor inspiration."  There was no evidence of any asbestos 
related abnormality noted.

The preponderance of the evidence is against the Veteran's claim 
for a lung disability which he claims is a residual of asbestos 
exposure during active service.  Simply put, the Veteran does not 
have a current lung disability, related to asbestos exposure or 
otherwise.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for 
service connection for lung disability, claimed as shortness of 
breath, and claimed as a residual of asbestos exposure during 
service.  There is no doubt to be resolved and service connection 
is not warranted.  


ORDER

Service connection for a psychiatric disability, variously 
diagnosed and claimed as bipolar disorder and attention deficit 
disorder, is granted.  

Service connection for hearing loss is denied.

Service connection for a lung disability, claimed as shortness of 
breath, and claimed as a residual of asbestos exposure during 
service, is denied.


____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


